PER CURIAM.
Suit for infringement of United States patent, No. 692,535, issued February 4, 1902, to Murray for spring seat. The district court found noninfringement.
*92The patent has already been twice considered by this court, and held to disclose patentable invention only in the particular means shown for attaching the springs to their support. These means comprise four perforations in an arched metallic support, through which the lower end of the spring is screwed; these perforations being all in the same' horizontal plane, the spring-end is thereby distorted and the spring securely locked in place by the top and bottom friction induced by the rise of the spiral. Murray v. D’Arcy Co., 161 Fed. 352, 88 C. C. A. 364; Murray v. Detroit Wire Spring Co., 206 Fed. 465, 124 C. C. A. 371.
In the D’Arcy Case defendant was held not to infringe because the .locking means of the patent in suit were absent. In the Detroit Spring Company Case defendant was held to infringe because it employed those means.
In the instant case, while the- lower coil of defendant’s spring is-inserted through four perforations in the arched strip, these perforations are not in the same horizontal plane; on the contrary, the difference between the horizontal planes of the two sets of perforations is the same as the rise of the spiral. There is thus no appreciable distortion of the spring due to its entering the support; and it is not held in position by the friction due to the rise of the spiral, for there is no such appreciable friction. The "spring is required to be locked in position by compressing the lower coil of the spring against the support. Defendant’s device thus lacks the characteristic feature of complainant’s device, constituting its only claim to patentability. The district court properly held that defendant does not infringe.
It becomes unnecessary to consider the alleged new anticipatory reference.
The decree of the district court is affirmed, with costs.